Title: From James Madison to James P. Preston, [ca. 31] May 1817
From: Madison, James
To: Preston, James P.


Dear SirMontpellier [ca. 31] May 1817
I recd. lately a letter of which the inclosed is an extract. I know nothing more of the writer than what is stated by himself. As it is possible that he may possess useful talents in the branch of business he professes, I have thought it not amiss to give you this opportunity, of making further enquiry, in case the services he may be capable of rendering should be desireable for the public improvements undertaken by the State. Be pleased to accept assurances of my great respect.
James Madison
